

116 HRES 1048 IH: Expressing the sense of the House of Representatives that the Congress should enact the Poverty Bill of Rights to reaffirm the right of all Americans to live a life free from poverty and its impacts.
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1048IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Ms. Fudge (for herself, Ms. Lee of California, Ms. Bass, Mr. Carson of Indiana, Ms. Castor of Florida, Mr. Cooper, Mr. Evans, Ms. Garcia of Texas, Mr. Green of Texas, Mr. Hastings, Ms. Johnson of Texas, Mr. Kennedy, Ms. Norton, Mr. Payne, Mr. Rush, Ms. Schakowsky, Ms. Sewell of Alabama, Ms. Velázquez, and Mrs. Beatty) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing the sense of the House of Representatives that the Congress should enact the Poverty Bill of Rights to reaffirm the right of all Americans to live a life free from poverty and its impacts.Whereas according to the Census Bureau, more than 38,000,000 people, including 12,000,000 children, lived in poverty in 2018 based on the Official Poverty Measure;Whereas more than 17,000,000 people lived in deep poverty, defined as living in a household with a total cash income below 50 percent of its poverty threshold;Whereas poverty disproportionately impacts communities of color, with the poverty rate at 20.8 percent for Blacks, 17.6 percent for Hispanics, and 10.1 percent for Asians, versus 8.1 percent for non-Hispanic Whites;Whereas the Official Poverty Measure often understates the number of people who have trouble making ends meet;Whereas according to a 2020 Federal Reserve report on the economic well-being of United States households, an estimated 37 percent of people cannot cover an unexpected $400 expense;Whereas the top one percent of United States households have experienced income growth before taxes and transfer payments nearly seven times faster than the bottom 20 percent of households since 1979;Whereas wealth has become even more concentrated than income;Whereas according to the Federal Reserve Bank of St. Louis, the top 10 percent of United States households ranked by wealth own 77 percent of the country’s total wealth while those in the bottom 50 percent own one percent;Whereas a full-time, full-year minimum wage worker at the Federal minimum wage level of $7.25 lives below the poverty line;Whereas a vast majority of low wage earners lack access to paid family leave, leaving them just one accident or illness away from economic devastation;Whereas unions increase workers’ wages, ensure access to better benefits, address wage inequality, and reduce poverty;Whereas 5,140,000 Americans aged 65 and older lived in poverty in 2018;Whereas according to the United States Census Bureau, 27,500,000 people did not have health insurance at any point in 2018;Whereas according to the Federal Reserve, 25 percent of adults reported skipping medical care, such as a visit to a doctor or dentist, because they were unable to afford the cost in 2019;Whereas minority and low-income individuals are disproportionately affected by air pollution and are more likely to face health conditions that put them at greater risk when exposed to hazardous air pollution;Whereas families living in poverty also struggle to afford childcare, housing, utilities, and food expenses;Whereas according to the United States Census Bureau, households with incomes less than the Federal poverty level who pay for childcare spend on average four times the percentage of their income on it as do other families;Whereas in 2017, 83 percent of renter households with incomes below $15,000 paid more than 30 percent of their total household income for housing, experiencing housing costs burdens, and 72 percent paid more than 50 percent of their income for housing, experiencing severe cost burdens;Whereas water and wastewater bills are increasingly unaffordable for millions of households nationwide;Whereas according to the Energy Information Administration, nearly one-third of United States households reported facing a challenge in paying energy bills or sustaining adequate heating and cooling in their homes in 2015;Whereas more than 20,000,000 Americans lack access to any broadband whatsoever and many more are unable to adopt broadband, primarily due to prohibitive costs;Whereas limited access to technology and broadband services makes it difficult for people to apply for jobs online, connect with health insurance, apply for financial aid, telework, or complete online homework;Whereas according to the Department of Agriculture, 37,200,000 people, including 11,200,000 children, lived in food-insecure households in 2018;Whereas 5,600,000 households had very low food security, defined as households in which the food intake of one or more members was reduced and eating patterns disrupted because of insufficient money and other resources for food;Whereas according to a 2009 Department of Agriculture report on access to affordable and nutritious food, millions of people live in food deserts, or areas where they are more than a mile from a supermarket;Whereas reliable and affordable public transportation is critical to accessing employment, food, health care, and education;Whereas the educational level attained by individuals has a dramatic impact on poverty, with 25.9 percent of adults over 25 years old without a high school diploma in poverty versus 12.7 percent for those with a high school degree, but no college, and 4.4 percent for those with a college degree;Whereas according to the Government Accountability Office, socioeconomic and racial segregation in schools has increased dramatically in the past decade;Whereas low-income individuals are more likely to be targeted by child welfare services and the criminal justice system and live in communities with high rates of violence and heavy police presence;Whereas low-income parents have their children removed from the household every day, because living in poverty is incorrectly treated as child neglect;Whereas the criminal justice system often punishes poverty, as court fees and fines disproportionately impact the poor;Whereas police are most likely to use deadly force in low-income, more highly segregated neighborhoods;Whereas low-income communities often have limited social capital and political voice;Whereas strict voter ID requirements, closures of polling places, limited access to alternatives to in-person voting and other voter suppression tactics disproportionately impact poor and minority Americans;Whereas the effects of poverty are widespread, long-lasting, and dangerous, and leave families vulnerable to unexpected events;Whereas adults who were poor during childhood are more likely to experience poverty as adults, are less likely to graduate high school, and are less likely to be consistently employed as young adults;Whereas lower incomes are associated with shorter life expectancies;Whereas the COVID–19 pandemic threatens to increase health, food, housing, and economic insecurity and push millions of people into poverty;Whereas low-income and minority communities have long experienced inadequate access to health care, housing, nutritious food, and education and economic opportunity, which increase the prevalence of COVID–19 risk factors, such as diabetes, asthma, heart disease, and high blood pressure; andWhereas the COVID–19 pandemic has exposed and exacerbated the inequality and poverty afflicting the United States, as well as underlined the shortcomings of its social safety net programs: Now, therefore, be itThat it is the sense of the House of Representatives that the Congress should enact the Poverty Bill of Rights to reaffirm the right of all Americans to live a life free from poverty and its impacts, including the right to—(1)equal opportunity, irrespective of race, gender, or socioeconomic status;(2)working family tax credits, such as the Child Tax Credit and the Earned Income Tax Credit, that are proven to lift families out of poverty, free from onerous eligibility requirements;(3)a livable wage that is enough to ensure adequate housing, food, clothing, and other basic household needs;(4)robust paid leave programs so they can care for themselves, their families, and dependents without fear of financial devastation;(5)emergency financial assistance in times of unemployment;(6)unionize to negotiate for higher wages, better benefits, and safe working conditions;(7)financial security for themselves and their families during retirement years;(8)quality, affordable health care and prescription drugs;(9)clean air through robust environmental and public health policies;(10)high-quality, affordable, and reliable childcare;(11)accessible, affordable, safe housing;(12)safe, clean, and affordable water and wastewater services;(13)affordable, reliable energy service;(14)equitable access to technology and telephone and broadband services;(15)adequate access to affordable and nutritious foods;(16)reliable, efficient, and affordable public transportation;(17)high-quality, equitable PreK–12 public education;(18)safe public schools that promote racial and socioeconomic diversity;(19)access to affordable higher education, registered apprenticeships, and other vocational training opportunities;(20)live with their families and not be separated from each other on the basis of poverty;(21)safe neighborhoods, where they are protected by law enforcement, not targeted, profiled, harassed, and brutalized;(22)equal treatment in criminal justice settings, free from discrimination; and(23)equal representation and participation in democracy through unfettered, unabridged access to the ballot box, accessible polling places, and alternatives to traditional in-person voting, such as early voting and voting by mail.